A special meeting of the fund’s shareholders was held on May21, 2010.The results of votes taken among the shareholders on the proposals before them are reported below.Each vote reported represents a single share held on the record date for the meeting. Issue: To approve a new investment advisory agreement between SecurityLarge Cap Value Fund and Security Investors, LLC Votes For Against/ Abstentions Total Number ofShares Voted Security Large Cap Value Fund – Large Cap Value Series Security Large Cap Value Fund – Large Cap Value Institutional Series 0
